Appeal from and petition for writ of certiorari to the United States Court of Appeals for the Seventh Circuit. Further consideration of the question of jurisdiction is postponed to the hearing of the case on the merits. Counsel are invited to discuss the following jurisdictional issues:
1. Whether Parmelee Transportation Co. has standing to seek review here on appeal or by writ of certiorari.
2. Whether the judgment of the Court of Appeals is “final” so as to permit review by way of appeal under 28 U. S. C. § 1254 (2). Cf. Slaker v. O’Connor, 278 U. S. 188, 189; South Carolina Electric & Gas Co. v. Flemming, 351 U. S. 901.